           Case 1:20-cv-04482-LGS Document 23 Filed 07/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RACHEL ISAAC HAGER,                                          :
                                            Plaintiff         :
                                                              :   20 Civ. 4482 (LGS)
                            -against-                         :
                                                              :        ORDER
 JAY F. STEELE, ET AL.,                                       :
                                            Defendants. :
 -------------------------------------------------------------X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff filed an action in the Supreme Court of the State of New York,

New York County, alleging, among other claims, fraudulent inducement, breach of contract and

violations of New York State Human Rights Law (“NYSHRL”) and New York City Human

Rights Laws (“NYCHRL”), based on events surrounding her discharge from employment with

Defendant Steele Consulting, LLC.

        WHEREAS, on June 11, 2020, Defendants filed a notice of removal removing the state

action to this court.

        WHEREAS, on June 29, 2020, Plaintiff filed a motion to remand to state court, which

Defendants opposed on July 13, 2020. Plaintiff filed a reply on July 15, 2020.

        WHEREAS, a motion to remand to state court is granted when the federal court lacks

subject matter jurisdiction. 28 U.S.C. § 1447(c). If a federal district court determines that it

lacks subject matter jurisdiction over a case removed from state court, the case must be

remanded. Id. § 1446(c). Defendants assert diversity of citizenship as the basis for federal

subject matter jurisdiction and removal. A federal court has subject matter jurisdiction over a

civil case when the matter is between citizens of different States and the amount in controversy
          Case 1:20-cv-04482-LGS Document 23 Filed 07/29/20 Page 2 of 4




exceeds $75,000. 28 U.S.C. § 1332.

       WHEREAS, Defendants have established diversity among the parties. “For purposes of

diversity jurisdiction, a party’s citizenship depends on his domicile.” Linardos v. Fortuna, 157

F.3d 945, 948 (2d Cir. 1998); accord Lewis v. Hatem, No. 19 Civ. 6446, 2020 WL 1528153, at

*4 (S.D.N.Y. Mar. 31, 2020). “[E]stablishing one’s domicile in a state generally requires both

physical presence there and intent to stay.” Universal Reinsurance Co. v. St. Paul Fire &

Marine Ins. Co., 224 F.3d 139, 141 (2d Cir. 2000); accord Lewis, 2020 WL 1528153, at *4.

Both Defendants are domiciled the State of Georgia, and Plaintiff is domiciled either in New

York or Connecticut. Defendant Jay F. Steele has presented sufficient evidence showing that he

is a citizen of the State of Georgia and maintains his domicile in Georgia, rebutting Plaintiff’s

unsupported contentions that he is domiciled in New York. Defendant Steele Consulting, LLC is

also a Georgia domiciliary because Defendant Steele is the LLC’s sole member. See Platinum-

Montaur Life Scis., LLC v. Navidea Biopharmaceuticals, Inc., 943 F.3d 613, 615 (2d Cir. 2019)

(explaining limited liability companies take the citizenships of all of its members). It is

undisputed that Plaintiff is not domiciled in Georgia. Instead, the parties disagree as to whether

Plaintiff is domiciled in New York or Connecticut. Because Plaintiff is not a Georgia

domiciliary, there is complete diversity of citizenship.

       WHEREAS, the amount in controversy requirement is met. The Complaint does not

plead a specific amount of damages. Rather, Plaintiff seeks earnings she would have received

but for Defendants’ unlawful conduct, front pay, compensatory and punitive damages. When the

“pleadings themselves are inconclusive as to the amount in controversy,” the defendant “has the

burden of proving that it appears to a ‘reasonable probability’ that the claim is in excess of the


                                                  2
         Case 1:20-cv-04482-LGS Document 23 Filed 07/29/20 Page 3 of 4




statutory jurisdictional amount” by a preponderance of the evidence. United Food &

Commercial Workers Union, Local 919 v. CenterMark Props. Meriden Square, Inc., 30 F.3d

298, 305 (2d Cir. 1994); accord Brown v. Richer-Guinard, No. 19 Civ. 5914, 2020 WL 2833867,

at *1 (S.D.N.Y. June 1, 2020). The Second Circuit “generally evaluate[s] jurisdictional facts,

such as the amount in controversy, on the basis of the pleadings, viewed at the time when

defendant files the notice of removal.” See Wurtz v. Rawlings Co., 761 F.3d 232, 239 (2d Cir.

2014); see Yong Qin Luo v. Mikel, 625 F.3d 772, 775 (2d Cir. 2010).

       WHEREAS, Defendants have proven by a preponderance of the evidence a reasonable

probability that the amount in controversy at the time the action was removed was greater than

the jurisdictional minimum of $75,000 based on the back pay and front pay that Plaintiff seeks as

damages. A potential award for back pay is calculated from the date that Plaintiff was

unlawfully discharged through the date Defendants file the notice of removal, since jurisdictional

facts are generally evaluated at the time the notice of removal is filed. See Wurtz, 761 F.3d at

239; accord Jones v. Charter Commc’ns. LLC, 18 Civ. 5953, 2019 WL 1760841, at *3

(E.D.N.Y. Apr. 22, 2019) (calculating back pay from date of discharge to date of removal for

purposes of determining the amount in controversy). Based on Plaintiff’s base salary -- which is

not in dispute -- the amount of back pay from the date of discharge, which Plaintiff represents is

May 15, 2020, to the date of removal, June 11, 2020, is $19,178.08. Front pay is a discretionary

award under NYSHRL and NYCHRL, appropriate “in cases where the factfinder can reasonably

predict that the plaintiff has no reasonable prospect of obtaining comparable alternative

employment,” where it can be calculated without undue speculation, and when reinstatement is

not a suitable remedy. See Whittlesey v. Union Carbide Corp., 742 F.2d 724, 729 (2d Cir. 1984);


                                                 3
          Case 1:20-cv-04482-LGS Document 23 Filed 07/29/20 Page 4 of 4




accord Tse v. New York Univ., 190 F. Supp. 3d 366, 371 (S.D.N.Y. 2016). Plaintiff argues that

an estimate of front pay is too speculative to consider in an amount in controversy as of the date

of removal. However, the Complaint specifically seeks front pay or reinstatement and alleges

that Plaintiff has been left “unemployable” due to Defendants’ actions. With a salary of

$250,000 per year, Plaintiff need be awarded front pay for just over two and a half months to

meet the jurisdictional minimum at the time of removal, and if Plaintiff were reinstated, the value

of four months of employment at Defendant Steele Consulting, LLC would, on its own, exceed

the threshold amount. See Leslie v. BancTec Serv. Corp., 928 F. Supp. 341, 349 (S.D.N.Y. 1996)

(finding jurisdictional amount met in part because if the plaintiff, with a $29,600 per year salary,

were “reinstated, that would be worth the amount of years he would work at the [d]efendant, also

resulting in thousands of dollars”). Therefore, even without considering the potential

compensatory or punitive damages sought, Defendants have established by a preponderance of

the evidence a reasonable probability that the amount in controversy exceeded the jurisdictional

amount of $75,000 at the time of removal. It is hereby

       ORDERED that Plaintiff’s motion to remand is DENIED. The Clerk of Court is

respectfully directed to close Dkt. No. 9.


Dated: July 29, 2020
       New York, New York




                                                 4
